Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-8 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, lines 3-4, “the limit” and “the movement” lack antecedent basis.
In claim 7, line 3, “the manual adjustment” lacks antecedent basis.
In claims  14, 18 and 20, lines 1-2, the expression “an upper surface of the troughs are coplanar” is not clear. It should be changed to read -- upper surfaces of the troughs are coplanar --.
In claim 15, line 1, the expression “A transverse trough coil car a car body …” appears to be incomplete. It should be corrected to read -- A transverse trough coil car comprising a car body …--.
Other claims are also indefinite because they depend from indefinite base claims.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orlik (US 3,715,993).

Regarding instant claims 2 and 3, consider the structure of Orlik, wherein coil stops 94 are arranged to move along a track defined by bar 108 and surface 80, and configured to be pinned via pin 100 coupling to slot 92, wherein the slot defines a limit of movement of the coil stop body.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlton (US 5,622,116) in view of Abrams (US 2,810,602) and German reference (DE 103 07 598)  .
Carlton discloses a trough coil railcar including trough 52 configured to receive coils 20, and integrated manually operated adjustable stops 28 in the trough to prevent lateral shifting of coils.
Abrams discloses a transverse trough coil car including a body with a plurality of transverse troughs. 
The DE reference discloses an alternative adjustment mechanism for stop block 4 including ratchet teeth 7 and pawl 9 configured to allow positional adjustment of stop block 4 along a direction defined by base track member 3 that includes ratchet teeth 7 thereon configured to engage pawl 9 coupled to stop block 4, wherein stop block 4 is configured with member 5 having a bottom hooking flange part received in and guided along elongated slot 6 of track member 3, and wherein the elongated slot has end stops 18 to define a movement limit of stop block 4.
In view of Abrams, it would have been obvious to one of ordinary skill in the art to alternatively configure the coil railcar of Carlton with transverse troughs, similar to that taught by Abrams, to achieve expected advantages thereof, such as allowing easy loading by lateral insertion of coils from either side of the car.
In view of the DE reference, it would have been obvious to one of ordinary skill in the art to alternatively connect the adjustable coil stops of the Carlton in the bottom of the trough by using pawl and ratchet teeth adjustment mechanisms, similar to that taught in the DE reference, to achieve expected advantages thereof, such as allowing 
Regarding instant claim 3, consider the structure of the DE reference, wherein the bottom horizonal hooking flange part of member 5 forms an elongated member readable as a pin or at least equivalent to a pin coupling to slot 6 formed track member 3. On the other hand, it would have been obvious to one of ordinary skill in the art to alternatively use a guide pin in place of the bottom horizontal hooking flange part of member 5 for performing the same expected function and achieving expected advantages thereof, wherein the shape of the bottom horizontal hooking part is merely an obvious matter of design choice that is not critical to the function/operation of the structure.
Regarding instant claims 4-5, consider track member 3 in the DE reference including teeth 7 configured to be selectively engaged by pawl 9 coupled to body 4, wherein pawl 9 is configured to be capable of moving unrestrictedly over the edges of teeth 7 when travelling toward a coil blocking position. The structure of Carlton, as modified, is considered to include similar features.
Regarding instant claim 6, consider the structure of the DE reference, wherein the weight of pawl 9 together with handle 8 is considered to have gravity as a contributory force forcing the pawl into a depression between adjacent teeth. The structure of Carlton, as modified, is considered to include similar features. 
Regarding instant claim 7, consider the hollow space/slot extending through body 4 and configured to receive and accommodate handle 8 of pawl 9 (Fig. 1) of the 
Regarding instant claim 8, consider handle 8 arranged in the structure shown in Fig. 1 of the DE reference. The structure of Carlton, as modified, is considered to include the features of instant claim 8, wherein the handle is readable as being operable from either side of the car, i.e., from a side of the car with the handle exposed.
Claims 1 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rediehs (US 2005/0226697) in view of Carlton (US 5,622,116), Higgins (US 6,439,131).
Rediehs discloses a transverse trough coil car including a trough (Figs. 2-7) for carrying coil(s) 51, wherein the trough includes invertible height adjusting rail members 54, 56 that are capable to adjust the trough heights. The trough coil car of Rediehs shown in Fig. 2-7 includes only one trough. However, it would have been obvious to one of ordinary skill in the art to alternatively include additional of trough(s) on the coil car of  Rediehs for carrying more coils. See for example the embodiment shown in Fig. 11 of Rediehs, wherein the task of adding more troughs for carrying more coils is merely an obvious matter of design choice without requiring an inventive skill. 
Carlton discloses a trough coil railcar including integrated manually operated adjustable stops 32 in the trough to prevent lateral shifting of coils. In view of Carlton, it would have been obvious to one of ordinary skill in the art to alternatively use adjustable coil stops, similar to that taught by Carlton, in the structure of Rediehs for performing the 
Higgins discloses a road vehicle that may also include rail wheels for railway travels. In view of Higgins, it would have been obvious to one of ordinary skill in the art to further include rail wheels, similar to that taught by Higgins, on the car of Rediehs to increase operational flexibilities of travelling on roadways or railways. 
The structure of Rediehs, as modified, is considered to include the features of instant claims 1 and 9-11, wherein the invertible height adjusting rail members 54, 56 of Rediehs are described above.
Regarding instant claim 12, consider invertible rail members 54, 56 of Rediehs, which are configured to position in a first position (Fig. 5) to yield a first trough height and a second inverted position (Fig. 3) to yield a different trough height.
Regarding instant claim 13, consider for example Fig. 2 of Rediehs, wherein the two ends of the coil car are readable as remote storage areas because such coil car ends are operable to store the height adjustable rail members when not in use.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlik (US 3,715,993) and Dorian (US 6,679,187).
Orlik is applied above.
Dorian discloses a railcar including a plurality of troughs for receiving coils, wherein the upper surfaces of the troughs are coplanar for receiving slabs 12, and the trough structures include integrated fixed side stanchions 30 having width adjustment members 32. In view of Dorian, it would have been obvious to one of ordinary skill in the art to provide stanchions with adjustable width members, similar to that of Dorian, in the .
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rediehs (US 2005/0226697).
Rediehs discloses a transverse trough coil car including a trough (Figs. 2-7) for carrying coil(s) 51, wherein the trough includes invertible height adjusting rail members 54, 56 that are capable to adjust the trough heights. The trough coil car of Rediehs shown in Fig. 2-7 includes only one trough. However, it would have been obvious to one of ordinary skill in the art to alternatively include additional of trough(s) on the coil car of  Rediehs for carrying more coils. See for example the embodiment shown in Fig. 11 of Rediehs, wherein the task of adding more troughs for carrying more coils is merely an obvious matter of design choice without requiring an inventive skill. The structure of Rediehs, as modified, is considered to include features of instant claim 15.
Regarding instant claim 16, consider invertible rail members 54, 56 of Rediehs, which are configured to position in a first position (Fig. 5) to yield a first trough height and in a second inverted position (Fig. 3) to yield a different trough height.
Regarding instant claim 17, consider for example Fig. 2 of Rediehs, wherein the two ends of the coil car are readable as remote storage areas because such coil car ends are operable to store the height adjustable rail members when not in use.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rediehs (US 2005/0226697) and Dorian (US 6,679,187).
Rediehs is applied above.
.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Rediehs (US 2005/0226697) in view of Carlton (US 5,622,116).
Rediehs is applied above.
Carlton discloses a trough coil railcar including integrated manually operated adjustable stops 28 in the trough to prevent lateral shifting of coils. In view of Carlton, it would have been obvious to one of ordinary skill in the art to alternatively use adjustable coil stops, similar to that taught by Carlton, in the structure of Rediehs for performing the expected function and achieving the expected advantages thereof, such as stronger and more stable stops to secure heavy coils.
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorian (US 6,679,187).
Dorian discloses a transverse trough coil and slab car including a plurality of troughs for receiving coils 14 or slabs 12, wherein the upper surfaces of the troughs are coplanar for receiving slabs 12, and the trough structures include integrated fixed side .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Felburn (US 3,481,627) discloses coil car with adjustable trough heights. Freschl (US 1,098,103) discloses a pawl and ratchet teeth adjustment mechanism. Klein (US 5,076,745) discloses adjustable lateral coil stops.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/Primary Examiner, Art Unit 3617